Title: To Benjamin Franklin from Isaac All, 10 January 1781
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
L’Orient 10th January 1781
The occasion of my troubling you at present is to acquaint that soon after my arrival at this place I meet with a voilent hurt by a Fall which confined me for two months and in the intrim a Small bill for Eighteen Dollars of the 14th March 1780 Number 826 was Returned to me acepted but from the State I then was in it was laid by and forgot to be Sent forward in Course for Payment. I have therefore to beg the favour you will on its appearance give Orders that may be paid and by a line let me know whether the Bill will meet with any obstruction. I shall leave this place in a few days for Philada. and Flattered myself I should have been Charged with a letter from you to your Family as I gave Mr. W.T.F as near a guess as posible of the time of my departure. I hope you are so well Recovered as to forget you were ever ill, and wish you may never be put in mind of the frailty of humane nature, untill you desire to change the present state for One where the good and just will be ever protected.
I am With every Sentiment of Esteem Dear Sir Your Very affectionate and Most Obedient Humble Servt.
Isaac All
 
Addressed: A son Excellence / Benjn. Franklin, Equire / Ministre Plenapotentiare des Etats / unis De L’Amerique / a Passey / prés Paris
Endorsed: Write a Line to him
Notations: [by William Temple Franklin:] Ansd / Isacc All Jany 10. 1781
